Citation Nr: 0521402	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1962 to October 
1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted service connection 
for diabetes mellitus and assigned a 20 percent evaluation 
effective July 9, 2001.  The veteran wants an initial rating 
higher than 20 percent.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A more recent, November 2003, RO decision amended the 
effective date for the grant of service connection for 
diabetes mellitus to May 8, 2001.

Unfortunately, further development is required in this appeal 
before actually deciding the claim at issue.  So, for the 
reasons explained below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

Note also that, when filing of his substantive appeal (VA 
Form 9) in August 2003, the veteran requested a hearing at 
the RO before a Decision Review Officer (DRO).  But he failed 
to report for his hearing, as scheduled.  There are no other 
hearing requests of record, and he has not justified his 
absence or requested to reschedule his hearing, so the Board 
deems his request for a hearing withdrawn.




REMAND

Records show the veteran was afforded a VA examination for 
his diabetes mellitus in July 2002, and the report of that 
medical evaluation is of record.  But the examination report 
does not contain all of the objective clinical findings 
necessary to properly evaluate the diabetes mellitus under 
the Schedule for Rating Disabilities, from the effective date 
of service connection, May 8, 2001, to the present.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).  See, 
too, Fenderson, 12 Vet. App. at 125-26 (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the pendency of his appeal).  

Moreover, as that July 2002 examination was more than three 
years ago, the veteran and his representative are alleging 
the diabetes mellitus has worsened since and, therefore, 
requires another evaluation to determine its present 
severity.  See Snouffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995).

The July 2002 VA examiner also did not indicate whether the 
veteran's diabetes mellitus interferes with his activities of 
daily living (ADL's) and, if so, in what specific respects, 
or whether the veteran has any complications from 
this condition.  One known complication, diabetic retinopathy 
in his left eye, already has been service connected and rated 
separately.  And erectile dysfunction was also formerly 
service connected, but the RO severed that grant in a June 
2004 rating decision - effective October 1, 2004.  The RO 
also has denied service connection for diabetic retinopathy 
in the right eye.






Furthermore, the VA examiner failed to provide an 
interpretation of the laboratory tests performed during that 
VA examination.  Likewise, it is unclear whether the 
veteran's current restricted diet is due solely to his 
diabetes, versus his nonservice-connected obesity, and 
whether he requires insulin for treatment of his diabetes.  
The Board also observes he has been diagnosed with depression 
and tinnitus, in addition to obesity, and that he has 
multiple musculoskeletal complaints, too, but none of these 
conditions are service connected.  So the Board cannot render 
an informed decision concerning the level of disability 
caused by his service-connected diabetes mellitus, alone, in 
the absence of specific medical information regarding the 
severity of his coexisting disabilities.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (a medical opinion is needed to 
determine the extent of the veteran's symptoms that are 
attributable to service-related causes, as opposed to 
conditions unrelated to his service in the military).

Consequently, the veteran must be scheduled for another VA 
examination in order to better assess the severity, 
symptomatology, and manifestations of his service-connected 
diabetes mellitus.  See 38 U.S.C.A. § 5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to 
obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
examination to ascertain the severity of 
his diabetes mellitus.  To facilitate 
making this determination, the examining 
physician must review the claims file for 
the veteran's pertinent medical history, 
including a copy of this remand.  Conduct 
all necessary diagnostic testing and 
evaluation.  The examiner must 
specifically comment on whether the 
veteran's service-connected diabetes 
mellitus requires insulin, restricted 
diet, and regulation of his activities.  
The examiner must also indicate whether 
there are episodes of ketoacidosis or 
hypoglycemic reactions and if these 
episodes require hospitalizations.  If 
they do, please also indicate how many 
hospitalizations per year.  As well, the 
examiner must report whether these 
episodes require visits to a diabetic 
care provider and, if so, how many times 
per month.  The examiner must comment, 
too, on whether there are complications 
from the diabetes and the severity of 
each complication.  The examiner should 
also comment on whether there has been 
progressive loss of weight and strength.

2.  When notifying the veteran of his VA 
examination (the date, time, and location 
of it), also advise him that his failure 
to report for this scheduled examination 
will have detrimental consequences to his 
claim for a higher initial rating for his 
diabetes mellitus.  See 38 C.F.R. 
§ 3.655(b) (2004).



3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

